Exhibit 10.27


ADDENDUM TO
EXECUTIVE RETENTION AGREEMENT


In connection with that Executive Retention Agreement (“Agreement”) executed
between Kinetic Concepts, Inc. (the “Company”) and Steve Seidel (“Executive”)
and dated as of  February 2007, the Company and Executive have agreed that in
order for the Agreement to comply with the provisions of Section 409A ("Section
409A") of the Internal Revenue Code of 1986, as amended (the "Code") and the
regulations and guidance promulgated thereunder so as not to subject Executive
to the payment of additional taxes and interest under Section 409A, the
following changes to the Agreement (in bold) have been made effective as of
December 31, 2008:


Good Reason.  "Good Reason" shall mean one or more of the following:  (i) the
material reduction of Executive’s duties and/or responsibilities, which is not
cured within 30 days after the Executive provides written notice to the Company;
provided, however, it shall not be considered Good Reason if, upon or following
a Change in Control, the Executive’s duties and responsibilities remain the same
as those prior to the Change in Control but the Executive’s title and/or
reporting relationship is changed; (ii) the material reduction of Executive’s
base salary (which is not cured within 30 days after the Executive provides
written notice), other than across-the-board decreases in base salary applicable
to all executive officers of the Company; or (iii) the relocation of the
Executive to a business location in excess of fifty (50) miles from the
Company’s headquarters in San Antonio (which is not cured within 30 days after
the Executive provides written notice). To be considered a resignation from
employment on account of Good Reason, the Executive must provide written notice
to the Company (stating that Executive believes one or more of the Good Reason
conditions described above exists) within 30 days of the initial existence of
such condition, and must resign within 30 days of the Company’s failure to cure
such condition.


6.  
Conditions to Severance Benefits.



       (a)  No severance benefits shall be made under Sections 4(a) and (b)
unless and until the Executive shall, in consideration of such benefits, execute
a full waiver and release of all claims in a form provided by the Company which
waiver and release shall be delivered to the Company within 45 days following
termination of employment.
 



 
In Witness Whereof, each of the Parties has executed this Addendum, in the case
of the Company by its duly authorized officer:

 


 
COMPANY
Kinetic Concepts, Inc.
 
By:      /s/  Catherine M. Burzik
 
Title:  President and Chief Executive Officer
 
 
 
 
EXECUTIVE
Steve Seidel
 
/s/  Steve D. Seidel                                                            

 